Opinion filed July 8, 2010




                                              In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00164-CR
                                         __________

                             ROSALIO CARRERA, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                             On Appeal from the 238th District Court

                                     Midland County, Texas

                                 Trial Court Cause No. CR35132


                             MEMORANDUM                 OPINION
       The trial court convicted Rosalio Carrera, upon his plea of guilty, of indecency with a
child. Pursuant to the plea bargain agreement, the trial court sentenced appellant to confinement
for two years. We dismiss the appeal.
       The trial court imposed the sentence in open court on January 13, 2010. On June 10,
2010, appellant filed a pro se notice of appeal. This court notified the parties that the notice of
appeal was not timely and directed appellant to file a response showing grounds for continuing
the appeal. Appellant has filed a response.
       In his response, appellant contends that he was interviewed without properly being
informed of his rights, that he was not appointed a bilingual attorney, that the evidence was
questionable because his son-in-law was a drug user, that the prosecutor had him sign a
document outside the presence of his attorney, that he had been held in violation of his right to a
speedy trial, that he only signed the plea bargain agreement to be released from incarceration,
that his plea was not voluntary, and that he has been denied due process of law. Appellant does
not address the untimeliness of his notice of appeal or whether this court’s jurisdiction has been
invoked.
       Absent a timely notice of appeal or compliance with TEX. R. APP. P. 26.3, this court lacks
jurisdiction to entertain an appeal. Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522-24 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108,
109-10 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988).
Appellant may be able to secure an out-of-time appeal by filing a postconviction writ pursuant to
TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon 2009).
       The appeal is dismissed.


                                                             PER CURIAM


July 8, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2